Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final Office Action mailed on 11/13/2021, applicants’ response dated 10/05/2021 is acknowledged; in said response applicants’ have added new claims 31-36. Thus, amended claims 16-21 and 23-36 are pending in this application; claims 28-30 remain withdrawn as being drawn to non-elected inventions and amended claims 16-21, 23-27 and 31-36 are now under consideration for examination.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
((a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-21, 23-27 and 31-36 are rejected under 35 U.S.C. 103(a) as being illares et al., (Nature, Scientific Reports, 2017, Vol. 7:40262, pages 1-9, reference provided with the Office-action dated 07/12/2021) and in view of Berrin et al., (WO 2018/050300, in IDS) and Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31). 
Regarding claims 16, 18-21, 23-24, 26-27 and 31-36, Villares et al., teach a method for preparing a cellulose substrate comprising bringing a cellulose substrate (bleached softwood Kraft pulp) capable of forming fibers in contact with an LMPO in the presence of an electron acceptor (ascorbate) and homogenization of the substrate to defibrillate it. (page 7). The cellulose fibers prepared were cellulose nanofibrils (Figure 3) and further subject to carbanilation (page 7).  Furthermore, the instant application claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements.
However, Villares et al., do not teach or silent regarding the use of an LPMO having at least 90% identity to SEQ ID NO: 1 or 2 (as in claims 16-17, 23 and 26); and a post-treatment step selected from the group consisting of: an enzymatic treatment, an oxidation, an acetylation, as silylation … (as in claim 25). 
Regarding claims 16-17, 23 and 26, the following analogous art, disclosure of Berrin et al., (WO 2018/050300, in IDS), teach the treatment of lignocellulosic materials including wood, wood paper pulps and straw with a lytic polysaccharide monooxygenase (LPMO), said reference LPMO polypeptides having100% sequence identity to SEQ ID NO: 1 & 2 of the instant invention (see provided sequence alignments) in the presence of an electron acceptor, under conditions producing oxidative cleavage of the substrate (pages 3, 26-27, and 36-38 and entire document).
23-27, analogous art  Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31) provide teaching, suggestion and motivation for both pre-treatment and post-treatment methods for producing nanofibrils from cellulose (i.e., a step following enzymatic treatment), various mechanical treatment steps such as a homogenization treatment, microfluidization treatment, a cryomilling treatment and additional post-treatment steps such as an acid treatment, an enzymatic treatment, an oxidation, an acetylation, a silylation step and the additional advantages of recited pre-treatment and post-treatment of cellulose to obtain the desired cellulose nanofibrils structures depending on the experimental need. Applicants’ are directed to the following sections in Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31): Abstract; pages 7-12; enzymatic pretreatment, page 12; post-treatment methods such as silylation and polymer grafting … and  other chemical methods, pages 13-15; Fig. 21, page 25; and entire document.   
Therefore, it would have been obvious to one of ordinary skill in the art to use the LPMOs of Berrin et al., and modify the method of Villares et al., as Berrin et al., teach these LPMOs as useful for treating lignocellulosic substrates and additionally adopt the pretreatment and post-treatment methods of Kaila et al., to obtain cellulose nanofibrils of desired structural and functional properties; said references also provide motivation (for details see above) and teach structural and functional elements of the instant invention. The expectation of success is high, because the combined teachings of Villares et al., Berrin et al., and Kaila et al., teach the methods for manufacturing cellulose fibers/nanofibrils, the use LMPOs on cellulose based substrates including the pre- and post-treatment methods for said manufacture of cellulose fibers/nanofibrils and said 
Given this extensive teaching in prior art (Villares et al.,  Berrin et al., and Kaila et al.,) i.e., “ a method for manufacturing cellulose fibers … comprising lytic polysaccharide monooxygenases (LPMOs) and said LPMOs having at least 90% sequence identity to reference polypeptides of SEQ ID NO: 1 or 2 …, as taught by the instant invention and as claimed in claims 16-21, 23-27 and 31-36 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 16-21, 23-27 and 31-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Villares et al., (Nature, Scientific Reports, 2017, Vol. 7:40262, pages 1-9, reference provided with the Office-action dated 07/12/2021) and in view of Berrin et al., (WO 2018/050300, in IDS) and Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above (see pages 2-3 of Applicants’ REMARKS dated 10/05/2021). 
	Applicants’ argue: “… The claims would not have been obvious over the asserted combinations of references for at least the reasons outlined below.
Villares & Berrin
Persons of ordinary skill in the art would not have arrived at any of the claimed methods from the combined teachings of Villares and Berrin. For example:


	(2) The tested AA9 LPMO families reported in Villares are further described at the end of page 1 with "a planar surface” and further that "some LPMOs could adopt a perpendicular orientation" (beginning of page 2), whereas the LPMO family of Berrin is reported in page 48 (lines 11-12) to possess "a rippled shape with a clamp."
	(3) Villares further insists upon the specificities of action on the cellulose substrate required for the production of fibers, namely the lack of "release of soluble oligomers . . . from cellulose fibers" on page 2, whereas Berrin precisely reports degrading properties of its own LPMO family.
	In view of these teachings, a person of ordinary skill in the art would not have had any reasonable expectation of success that the LPMO families reported in Berrin would be promising candidates for the production of cellulose fibers, in the absence of any specific teachings suggesting as such (such as Applicant's own work described in the specification).
	Accordingly, a person of ordinary skill in the art, based on those two documents alone, would not have considered modifying Villares's method to include a step of defibrillating/mechanical treatment.”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, Berrin et al., (WO 2018/050300, in IDS) provide clear teaching, suggestion and motivation for the use many lytic polysaccharide monooxygenases (LPMOs) i.e., AA9, AA10, AA11 and AA13; see page 2, lines 20-32 of Berrin et al., (WO 2018/050300, in IDS) and reproduced below: 
Page 2, lines 20-32
	In some embodiments, the said composition further comprises one or more lytic polysaccharide monooxygenases. In some embodiments, the said composition further comprises one or more polysaccharide-degrading enzymes, selected in a group comprising cellulases, hemicellulases, ligninases, and carbohydrate oxidases. In some embodiments, the cellulases are selected in a group comprising exoglucanases, endoglucanases, cellobiohydrolases, cellulose—phosphorylases, pectinases, pectate lyases, polygalacturonase, pectin esterases, cellobiose dehydrogenases, beta mannanases, arabinofuranosidases, feruoyl esterases, arabinofuranosidases, fructofuranosidases, alpha galactosidases, beta galactosidases, alpha amylases, acetylxylan esterases, chitin  deacetylases, chitinases, and beta glucosidases. In some of these embodiments, the lytic polysaccharide monooxygenase is selected in a group comprising AA9, AA10, AA11 and AA13.

Biochemical properties of said reference lytic polysaccharide monooxygenases (LPMOs) of Berrin et al.,: Page 11, lines 4-14
	As used herein, a “polysaccharide-oxidizing enzyme” encompasses a polypeptide having the following properties:- the said polypeptide produces hydrogen peroxide in the presence of oxygen and an electron donor compound, such as ascorbate,- the said polypeptide increases in a dose-dependent manner, in the presence or in the absence of an electron donor, the degradation of a polysaccharide-containing material, such as lignocellulose, caused by cellulases and/or xylanases.- the said polypeptide increases in a dose-dependent manner, in the presence or in the absence of an electron donor, the degradation of a polysaccharide-containing material, such as lignocellulose, caused by cellulases, in the presence of one or more LPMOs, such as LPMOs selected in a group comprising AA9, AA10, AA11 and AA13.
  
Page 37, lines 23-30; electron donors
	In preferred embodiments, the hydrolysis step is performed in the presence of an electron donor compound and of oxygen. An electron donor is a chemical entity, compound or composition that donates directly or indirectly electrons to another compound. It is a reducing agent that, by virtue of its donating electrons capacity, is itself oxidized in the process. Examples of electron donors are vitamin C (ascorbate), gallic acid, quinones, reduced glutathione, cysteine, low molecular weight lignin, high molecular weight lignin, ferulic acid, 3-hydroxyanthranilic acid, plant photosystem, cellobiose dehydrogenase, GMC oxidoreductase.
	Specifically regarding applicants’ argument “(2) The tested AA9 LPMO families reported in Villares are further described at the end of page 1 with "a planar surface” and further that "some LPMOs could adopt a perpendicular orientation" (beginning of page 2), whereas the LPMO family of Berrin is reported in page 48 (lines 11-12) to possess "a rippled shape with a clamp.” is answered as follows:

Applicants’ arguments are directed at limitations not recited in claims, examiner interprets applicants’ arguments to be directed at 3-D configuration/structure adopted by the reference lytic polysaccharide monooxygenases (LPMOs). The claimed polypeptides LPMOs of the instant claims/invention and the reference LPMOs polypeptides of Berrin et al., by virtue of having 100% sequence identity to SEQ ID NO: LPMOs employed in the instant invention/method, as structure and function are inseparable (see provided sequence alignments below). 
SEQ 1 align
ALIGNMENTS

RESULT 1
BFD93863
ID   BFD93863 standard; protein; 270 AA.
XX
AC   BFD93863;
XX
DT   17-MAY-2018  (first entry)
XX
DE   Pycnoporus coccineus polysaccharide oxidizing enzyme, SEQ ID 1.
XX
KW   fermentation; polysaccharide oxidizing composition; sugar.
XX
OS   Pycnoporus coccineus.
XX
CC PN   WO2018050300-A1.
XX
CC PD   22-MAR-2018.
XX
CC PF   13-JUN-2017; 2017WO-EP064414.
XX
PR   13-SEP-2016; 2016EP-00306162.
XX
CC PA   (INRG ) INRA INST NAT RECH AGRONOMIQUE.
CC PA   (UYAI-) UNIV AIX-MARSEILLE.
CC PA   (CNRS ) CNRS CENT NAT RECH SCI.
XX
CC PI   Berrin J,  Couturier M,  Henrissat B,  Rosso M,  Sulzenbacher G;
CC PI   Ladeveze S;
XX
DR   WPI; 2018-22516F/25.
DR   N-PSDB; BFD93866.
XX
CC PT   Polysaccharide-oxidizing composition for oxidizing polysaccharide, and 
CC PT   for preparing sugar product and fermentation product from polysaccharide-
CC PT   containing material, comprises polysaccharide-oxidizing enzyme, e.g. 
CC PT   cellulases.
XX
CC PS   Claim 2; SEQ ID NO 1; 115pp; English.

CC   The present invention relates to a polysaccharide oxidizing composition, 
CC   useful for preparing sugar product and fermentation product from 
CC   polysaccharide-containing material. The composition comprising a 
CC   polysaccharide-oxidizing enzyme such as cellulases. The invention further
CC   relates to: (1) a polysaccharide degrading composition comprising a 
CC   polysaccharide oxidizing enzyme; (2) a yeast cell recombinantly 
CC   expressing the polysaccharide-oxidizing enzyme; (3) a method for 
CC   oxidizing a polysaccharide comprising contacting polysaccharides with the
CC   polysaccharide-oxidizing enzyme; (4) a method for preparing a sugar 
CC   product from a polysaccharide-containing material; and (5) a method for 
CC   preparing a fermentation product from polysaccharide-containing material.
CC   The present sequence is a Pycnoporus coccineus polysaccharide oxidizing 
CC   enzyme, useful for preparing sugar and fermented products.
XX
SQ   Sequence 270 AA;

  Query Match             100.0%;  Score 1568;  DB 26;  Length 270;
  Best Local Similarity   100.0%;  
  Matches  270;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HAAFWDKSMYGFNVTAQTFPYDNRPQVPLYNMTFDQWWFHGHKDYPPNEGDFFELPAGGE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HAAFWDKSMYGFNVTAQTFPYDNRPQVPLYNMTFDQWWFHGHKDYPPNEGDFFELPAGGE 60

Qy         61 VNSIISCDKGATPFYESSPGGDSGYGSNSPCPGQPMSEYHTTGIDDVKGCCMAIA YKPDV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VNSIISCDKGATPFYESSPGGDSGYGSNSPCPGQPMSEYHTTGIDDVKGCCMAIA YKPDV 120

Qy        121 NDVQPDDFVVFSCNSTCVWEMNTKFEIPKLPACPEGGCHCAWFWIHSYDSGAEQIYMNGF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NDVQPDDFVVFSCNSTCVWEMNTKFEIPKLPACPEGGCHCAWFWIHSYDSGAEQIYMNGF 180

Qy        181 KCKVTGDVGTQPLGKPAVPRRCGADPDHGKPDPTPGNCTIGAKTPMYWYQREGNNMFEDT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KCKVTGDVGTQPLGKPAVPRRCGADPDHGKPDPTPGNCTIGAKTPMYWYQREGNNMFEDT 240

Qy        241 YDAPYYNPLYGFNDGAQNDIFMDGVIASLA 270
              ||||||||||||||||||||||||||||||
Db        241 YDAPYYNPLYGFNDGAQNDIFMDGVIASLA 270

SEQ 2 align
ALIGNMENTS

RESULT 1
BFD93864
ID   BFD93864 standard; protein; 269 AA.
XX
AC   BFD93864;
XX
DT   17-MAY-2018  (first entry)
XX
DE   Pycnoporus coccineus polysaccharide oxidizing enzyme, SEQ ID 2.
XX
KW   fermentation; polysaccharide oxidizing composition; sugar.
XX
OS   Pycnoporus coccineus.
XX
CC PN   WO2018050300-A1.
XX
CC PD   22-MAR-2018.
XX
CC PF   13-JUN-2017; 2017WO-EP064414.
XX
PR   13-SEP-2016; 2016EP-00306162.
XX
CC PA   (INRG ) INRA INST NAT RECH AGRONOMIQUE.
CC PA   (UYAI-) UNIV AIX-MARSEILLE.
CC PA   (CNRS ) CNRS CENT NAT RECH SCI.
XX
CC PI   Berrin J,  Couturier M,  Henrissat B,  Rosso M,  Sulzenbacher G;
CC PI   Ladeveze S;
XX
DR   WPI; 2018-22516F/25.
DR   N-PSDB; BFD93867.
XX
CC PT   Polysaccharide-oxidizing composition for oxidizing polysaccharide, and 
CC PT   for preparing sugar product and fermentation product from polysaccharide-
CC PT   containing material, comprises polysaccharide-oxidizing enzyme, e.g. 
CC PT   cellulases.
XX
CC PS   Claim 2; SEQ ID NO 2; 115pp; English.
XX
CC   The present invention relates to a polysaccharide oxidizing composition, 
CC   useful for preparing sugar product and fermentation product from 
CC   polysaccharide-containing material. The composition comprising a 
CC   polysaccharide-oxidizing enzyme such as cellulases. The invention further
CC   relates to: (1) a polysaccharide degrading composition comprising a 
CC   polysaccharide oxidizing enzyme; (2) a yeast cell recombinantly 

CC   oxidizing a polysaccharide comprising contacting polysaccharides with the
CC   polysaccharide-oxidizing enzyme; (4) a method for preparing a sugar 
CC   product from a polysaccharide-containing material; and (5) a method for 
CC   preparing a fermentation product from polysaccharide-containing material.
CC   The present sequence is a Pycnoporus coccineus polysaccharide oxidizing 
CC   enzyme, useful for preparing sugar and fermented products.
XX
SQ   Sequence 269 AA;

  Query Match             100.0%;  Score 1565;  DB 26;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HIAFWHNSMYGFNVTEQTFPYDNRPVVPLQYMTFQEWWFHNHLDYPPHPGDFFDFPAGKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HIAFWHNSMYGFNVTEQTFPYDNRPVVPLQYMTFQEWWFHNHLDYPPHPGDFFDFPAGKA 60

Qy         61 ATAELACNKGATTWFNSSEGGNIQNGNDPCPGSPPSEYHTTGIDDVKGCAMAIA YESDVR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATAELACNKGATTWFNSSEGGNIQNGNDPCPGSPPSEYHTTGIDDVKGCAMAIA YESDVR 120

Qy        121 KIKPEDFTVFSVNQTCVWYRFTDFQVPERMPPCPPGGCHCAWFWIHSPDSGGEQIYMNGF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KIKPEDFTVFSVNQTCVWYRFTDFQVPERMPPCPPGGCHCAWFWIHSPDSGGEQIYMNGF 180

Qy        181 QCNITGSTSHVPLAKPKVARRCGADPDHGKPDAVPGNCTYGAKQPLYWLQKEGNNEFDDY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QCNITGSTSHVPLAKPKVARRCGADPDHGKPDAVPGNCTYGAKQPLYWLQKEGNNEFDDY 240

Qy        241 IAPPFYNDLYNFKDGAQNDIFVDSYPDGI 269
              |||||||||||||||||||||||||||||
Db        241 IAPPFYNDLYNFKDGAQNDIFVDSYPDGI 269

Furthermore, examiner has provided ample evidence from the newly cited reference (Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31) including the scientific rationale for modifying the teachings of primary reference Villares et al.,; for details see the body of rejection above. 
16-21 and 23-27 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching reference).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:

(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
((a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-21, 23-27 and 31-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson et al., (WO 2014/085730) and in view of Eibinger et al.  (The J. Biol. Chem., 2014, Vol. 289(52): 35929-36938), Morgenstern et al (Briefings in Functional Genomics, 2014, Vol. 13, No. 6, pages 471-481), Berrin et al., (WO 2018/050300, in IDS) and Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31).
Nelson et al., (WO 2014/085730) discloses a process for producing nanocelluloses from a cellulose-based substrate comprising cellulose fibers (see entire document including Abstract, paragraphs [0084] , [0090], [0093]), wherein the process comprises successive steps: 1) of enzymatically treating the cellulose-based substrate, and 2) mechanically treating the cellulose-based substrate subjected to enzymatic treatment paragraphs [0009], [0012], and [0093]. In the method of the cited document Nelson et al., (WO 2014/085730), the mechanical treatment includes use of means such as homogenizers and microfluidizers [0084] as encompassed by instant claim 24. In the method of the cited document Nelson et al., (WO 2014/085730) the cellulose based substrates are wood, cellulose-rich fibrous plants, papermaking pulps and others as encompassed by instant claims19-21. The cited document Nelson et al., (WO Furthermore, the instant application claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements.
The cited document Nelson et al., (WO 2014/085730) do not teach or silent regarding the use of an LPMO having at least 90% identity to SEQ ID NO: 1 or 2 (as in claims 16-17, 23 and 26); and a post-treatment step selected from the group consisting of: an enzymatic treatment, an oxidation, an acetylation, as silylation … (as in claim 25).
 However, LPMO enzymes have been known and used for degradation of cellulose-based materials in the prior art. In particular, analogous art Eibinger et al., (The J. Biol. Chem., 2014, Vol. 289(52): 35929-36938) discloses a method of making nanocellulose or smaller/shorter fragments of cellulose, wherein the cited method comprises successive steps of: i)  enzymatic treatment of cellulose-based substrate by bringing it into contact with lytic polysaccharide monooxygenase (LPMO) as a sole enzyme (see Abstract; see page 35931, col.1, paragraph 2);  and ii) mechanical treatment of the LMPO-treated cellulose-based substrate by shaking when washing before  subsequent analysis of cellulose disintegration by scanning microscopy (page 35931, col.1, last paragraph). Manipulations such as shaking when washing as disclosed by the cited reference Eibinger et al., cannot be distinguished from the claim-recited homogenization, micro fluidization and/or abrasion since all mechanical treatments Neurospora crassa (page 35930, Experimental Procedures, col. 2, paragraph 2); it has the capability to cleave cellulose by oxidation of at least C1 or C4 position of glucose ring (page 35930, col.1, line 3). The enzyme LPMO derived from Neurospora crassa belongs to AA9 family as evidenced by reference by Morgenstern et al., (see Table 1, page 473); the cited reference by Morgenstern et al., teaches the use of various LMPOs enzymes that are capable to cleave carbon atoms in positions C1, C4 of the glucose ring and that belong to AA9 and AA10 families by CAZy classification including LPMO derived from Neurospora crassa and LPMOs derived from Podospora anserine including enzymes with Genbank ID such as Genbank CAP68375 and Genbank CAP73254 (see Table 1, page 474) within the meaning of claims of claims 16, 23, 26 and 31-36. As applied to claims 16, 23, 26 and 31-36, in the cited reference method of Eibinger et al., the electron donor is ascorbate (page 35931, col. 1, Enzymatic Reaction, paragraph 2, line 6). As applied to claims 19-21, in the cited method includes the cellulose-based substrate Avicel (page 35930, col. 2, last paragraph); and Avicel is obtained/made from wood pulp (pharma DuPont), thereby, being same substrate as encompassed by the claims. As applied to claims 26-27, the cited reference by Eibinger et al., explicitly acknowledges that LPMO alone provided for smaller and shorter fragments of cellulose (Fig. 3, page 35933; page 35934, 
Regarding claims 16-17, 23 and 26, the following analogous art, disclosure of Berrin et al., (WO 2018/050300, in IDS), teach the treatment of lignocellulosic materials including wood, wood paper pulps and straw with a lytic polysaccharide monooxygenase (LPMO), said reference LPMO polypeptides having100% sequence identity to SEQ ID NO: 1 & 2 of the instant invention (see provided sequence alignments in the rejection above) in the presence of an electron acceptor, under conditions producing oxidative cleavage of the substrate (pages 3, 26-27, and 36-38 and entire document).
Regarding claims 23-27, analogous art  Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31) provide teaching, suggestion and motivation for both pre-treatment and post-treatment methods for producing nanofibrils from cellulose (i.e., a step following enzymatic treatment), various mechanical treatment steps such as a homogenization treatment, microfluidization treatment, a cryomilling treatment and additional post-treatment steps such as an acid treatment, an enzymatic treatment, an oxidation, an acetylation, a silylation step and the additional advantages of recited pre-treatment and post-treatment of cellulose to obtain the desired cellulose nanofibrils structures depending on the experimental need. Applicants’ are directed to the following sections in art  Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31): Abstract; pages 7-12; enzymatic 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute LMPO enzyme as suggested by the references of Eibinger et al., and  Berrin et al., for a generic cellulolytic enzyme and modify the method of Nelson et al., with a reasonable expectation of success in converting cellulose-based materials and producing nanocelluloses, because prior art teaches and suggests that the use of LMPO enzyme alone provides for degradation of cellulose-based materials and because application of LMPO allows for reduced total enzyme loading without reduced conversion rate as recognized by the prior art. Furthermore, a skilled artisan would additionally adopt the pre-treatment and post-treatment methods of Kaila et al., to obtain cellulose nanofibrils of desired structural and functional properties. Thus, the claimed invention as a whole was clearly prima facie obvious. The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above (see pages 3-4 of Applicants’ REMARKS dated 10/05/2021). 
	Applicants’ argue: “…Nelson & Berrin Persons of ordinary skill in the art would not have arrived at any of the claimed methods from the combined teachings of Nelson and Berrin. For example:

	(1) Nelson makes it abundantly clear that any mechanical treatment necessarily follows fractionation in the presence of an acid, and more particularly strong acids such as sulfur dioxide. See Nelson, ¶ [O009]-[0012]. A person having ordinary skill in the art would have understood that such a method including "enzymatic treatment" would be undesirable due to the known sensitivity of such enzymes to acid treatment directly. See, e.g., Nelson, ¶ [0088], [0093]).

	(2) Nelson further reports that undisclosed enzymes producing glucose might not even lead to the desired final product. See Nelson, ¶ [0088].

	(3) Even if enzymatic treatment is adopted, Nelson does not consider using polysaccharide-oxidizing or polysaccharide-degrading enzymes. And Berrin makes no indication that those enzymes might be amenable to application in Nelson's methods, unless radical modifications to the method were made (e.g., order (sequential or not) of the proposed method, or even of the implementation of the putative enzymatic treatment)…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, the cited combined references provide clear teaching, suggestion and motivation for the use many lytic polysaccharide monooxygenases (LPMOs). For details and scientific rationale see the body of rejection above.
(i)  In the light of the above teachings in the prior art (analogous art), examiner holds the position that applicant’s arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(ii) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(iii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or prima facie case of obviousness; and
(iv) The Supreme Court has acknowledged: When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 
Applicants’ have presented following arguments for traversing the 35 USC § 103 following arguments (see pages 7-9 of Applicants’ REMARKS dated 01/05/2022). 
	Applicants’ argue (A): “…As previously noted, a person of ordinary skill in the art would not have had any reasonable expectation of success that the LPMO families reported in Berrin would be promising candidates for the production of cellulose fibers. The Office Action nevertheless maintains that the expectation of success would be high. See Office Action, p. 12. However,
the Office's technical analysis is flawed.

	Villares, Nelson, Eibinger, and Berrin refer to distinct families of LPMQs.Specifically, the new LPMO family of Berrin is functionally distinct from the AA9, AA10, AA11, AA13, and other LPMO families of enzymes reported in Villares, Nelson, and Eibinger. Although the Office Action contends that the LPMOs are equivalent in view of Berrin's teachings, the cited passages mention only that other LPMOs from other families may be added to the composition ("In 

	Kalia does not cure these deficiencies. The LPMOs described in Villares, Nelson, Eibinger, and Berrin are distinct from the enzymes reported in Kalia. One of ordinary skill in the art would have had no reason to have replaced one functionally defined enzyme with another that is not equivalent, other than those reasons outlined in Applicant's own disclosure…”

	Reply (A): Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains his position for reasons made of record in the Office-action dated 11/03/2021 and additionally for the following reasons. Berrin et al., (WO 2018/050300, in IDS), teach the treatment of lignocellulosic materials including wood, wood paper pulps and straw with a lytic polysaccharide monooxygenase (LPMO), said reference LPMO polypeptides having100% sequence identity to SEQ ID NO: 1 & 2 of the instant invention (see provided sequence alignments) in the presence of an electron acceptor, under conditions producing oxidative cleavage of the substrate (pages 3, 26-27, and 36-38 and entire document) furthermore, said reference provides to skilled artisan the following information; Bioinformatics’ analysis i.e., structure and active site architecture of reference LPMO, Crystal structure of reference LPMO including Biochemical analysis and the cited art unequivocally teaches, suggests and provides motivation for the use of LPMO enzymes in the manufacture of cellulose fibers from lignocellulosic biomass.
	Specifically regarding applicants’ arguments “Applicant requests clarification as to how Kalia is being applied in rejecting claims 16 and 18-21, as the Office Action only mentions Kalia's relevance with respect to claims 23-27.See Office Action, pp. 4-5, 17-18.”;
	Examiner points out that examiner in the office action had clearly cited that the limitations of dependent claims are met by the secondary reference i.e., “Regarding claims 23-27, analogous art  Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31) provide teaching, suggestion and motivation for both pre-treatment and post-treatment methods for producing nanofibrils from cellulose (i.e., a step following enzymatic treatment), various mechanical treatment steps such as a homogenization treatment, microfluidization treatment, a cryomilling treatment and additional post-treatment steps such as an acid treatment, an enzymatic treatment, an oxidation, an acetylation, a silylation step and the additional advantages of recited pre-treatment and post-treatment of cellulose to obtain the desired cellulose nanofibrils structures depending on the experimental need. Applicants’ are directed to the following sections in Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31): Abstract; pages 7-12; enzymatic pretreatment, page 12; post-treatment methods such as silylation and polymer grafting … and  other chemical methods, pages 13-15; Fig. 21, page 25; and entire document.” 
     	Applicant’ further argue: (B) “And Morgenstern also does not suggest any reason to substitute the LPMO family of Eibinger and/or Nelson with the new LPMO family reported in Berrin for the production of nanofibrilles (let alone with any reasonable chance of success). Indeed, in the absence of impermissible hindsight, one of ordinary skill in the art would consider each family of LPMOs to be a priori distinct. Consider the following points raised in Morgenstern (emphasis added):
page 476: "Although one might intuitively assume that AA9 enzymes interact with the substrate along the cellulose fibrils . . . , the orientation is still unknown... ."
 (ii) page 476: "The 3D structure of an AA9 LPMO confirmed the unlikeliness that these
proteins function as conventional endoglucanases."

	(iii) page 478: "[W]e argued that the sequence similarities between AA9 and AA10 are so low that evolutionary relationship should not be assumed... ."

	(iv) pages 478-479: "Advanced bioinformatics-based evolutionary studies of single LPMO families, and possibly the combined AA9, AA10, and AA11 families, are needed to address remaining open questions... ."

Reply (B): Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains his position for reasons made of record in the Office-action dated 11/03/2021 and additionally for the following reasons.
 Contemporaneous art in the rejection i.e., Villares et al., (Nature, Scientific Reports, 2017, Vol. 7:40262, pages 1-9, reference provided with the Office-action dated 07/12/2021) and in view of Berrin et al., (WO 2018/050300, in IDS) teach a method for preparing a cellulose substrate comprising bringing a cellulose substrate (bleached softwood Kraft pulp) capable of forming fibers in contact with an LMPO in the presence of an electron acceptor (ascorbate) and homogenization of the substrate to defibrillate it.. The cellulose fibers prepared were cellulose nanofibrils and further subject to carbanilation said reference also suggest “Thus, the inventors have identified a novel class of polysaccharide-oxidizing enzymes that may be used in a large variety of processes for degrading polysaccharide-containing material, and especially in a large variety of processes for degrading lignocellulosic material” (see page 8, lines 6-10; and entire document); “Methods of producing industrial substances from polysaccharide-containing material: The present invention also relates to a method for oxidizing a polysaccharide comprising a step of contacting one or more polysaccharides with a polysaccharide-oxidizing enzyme as described herein, or with a composition comprising the said polysaccharide-oxidizing enzyme” (see page 33, line 14-21); examiner takes the position that a skilled artisan would look for suggestion and motivation in the cited contemporaneous art Villares et al., (Nature, Scientific Reports, 2017, Vol. 7:40262, pages 1-9, reference provided with the Office-action dated 07/12/2021) and in view of Berrin et al., (WO 2018/050300, in IDS).   
In response to applicants’ argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicants’ disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 16-21, 23-27 and 31-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Villares et al., (Nature, Scientific Reports, 2017, Vol. 7:40262, pages 1-9, reference provided with the Office-action dated 07/12/2021) and in view of Berrin et al., (WO 2018/050300, in IDS) and Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31).
Claims 16-21, 23-27 and 31-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nelson et al., (WO 2014/085730) and in view of Eibinger et al.  (The J. Biol. Chem., 2014, Vol. 289(52): 35929-36938), Morgenstern et al (Briefings in Functional Genomics, 2014, Vol. 13, No. 6, pages 471-481), Berrin et al., (WO 2018/050300, in IDS) and Kalia et al., (Colloid Poly Sci., 2014, Vol. 292: 5-31).
Claims 28-30 remain withdrawn as being drawn to non-elected inventions.
Conclusion
16-21, 23-27 and 31-36 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652